IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALEX PENLY,                                               No. 84710
                                          Appellant,
                                    VS.

                MILTON J. WOODS; AND CIRRUS
                AVIATION SERVICES INC., A
                                                                            - FILED
                WASHINGTON CORPORATION,                                          JUN O 2022
                                  Res • ondents.                                EyzAR;F. .A...BROwN
                                                                                   .
                                                                            9
                                                                                          CLERK
                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from an order denying motion to strike
                affidavits of renewal of judgment and untimely reply in support of affidavit.
                Eighth Judicial District Court, Clark County; Nancy L. Allf, Judge.
                            Initial review of the notice of appeal and the documents before
                this court reveals a jurisdictional defect. This court "may only consider
                appeals authorized by statute or court rule." Brown v. MHC Stagecoach,
                LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule
                allows for an appeal from the district court's order identified in appellant's
                notice of appeal. Accordingly, this court lacks jurisdiction and
                            ORDERS this appeal DISMISSED.




                                                                     J.
                                          Silver
                                •


                Cadish
                                            , J.
                                                           Pickering
                                                                       Pick.               ,J




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                                  --I
                cc:   Hon. Nancy L. Allf, District Judge
                      Alex Penly
                      Fox Rothschild, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
          OF
       NEVADA
                                                     2
( o ) I 947A